DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al., US Patent Publication 2017/0139520.
Regarding independent claim 1, Yeh et al. teaches a touch sensor-antenna module (touch module 1 as shown in figures 1A, 1B, 1C), comprising:
a touch sensor electrode layer (second transparent membrane 112 of figures 1B and 1C) comprising sensing electrodes (first electrodes 121 and second electrodes 122 of touch sensor 12 of figures 1A and 1C) and traces (plurality of second metal traces 132 of figure 1C) electrically connected to the sensing electrodes (paragraph 0024 describes “a plurality of second sensing electrodes 122 disposed on the bottom surface of the second transparent membrane 112” and paragraph 0025 describes “a plurality of second metal traces 132 disposed on the bottom surface of the second transparent membrane 112, located in the peripheral area 114, electrically connected with the second sensing electrodes 122”); and
an antenna electrode layer (first transparent membrane 111 of figures 1B and 1C) disposed over the touch sensor electrode layer or under the touch sensor electrode layer (paragraph 0024 describes that “the first transparent membrane 111 and the second transparent membrane 112 are adhered by an optical clear adhesive (COA), so as to form the transparent substrate 11”), the antenna electrode layer comprising an antenna pattern (paragraph 0025 describes that the first transparent membrane 111 comprises antenna radiator 141, positioned within viewable area 113) that does not overlap the traces to be physically spaced apart from the traces in a planar view (paragraph 0025 notes that peripheral area 114 of figure 1A is formed "around" viewable area 113; thus, elements that are in the viewable area 113, in particular antenna radiator 141, do not overlap elements in peripheral area 114, in particular electrodes 132), the antenna pattern electrically separated from the sensing electrodes and the traces (paragraphs 0024-0025 notes first and second layer elements, in particular first sensing electrodes and second sensing electrodes 122 are configured to be insulated from each other and paragraph 0008 notes generally that metal mesh touch sensor and the antenna are insulated from each other. In the alternative, at a minimum, their positioning in different areas 113/114 and on different sides, and lack of explicit electrical connection indicate insulation of these elements, or “electrically separated”).
Regarding claim 2, Yeh et al. teaches the touch sensor-antenna module according to claim 1, wherein the antenna pattern comprises a plurality of antenna patterns arranged to be spaced apart from the traces in the planar view (paragraph 0008 notes generally that metal mesh touch sensor and the antenna are insulated from each other. In the alternative, at a minimum, their positioning in different areas 113/114 and on different sides, and lack of explicit electrical connection indicate insulation of these elements, or “spaced apart”).
Regarding claim 3, Yeh et al. teaches the touch sensor-antenna module according to claim 2, wherein the antenna patterns do not overlap the sensing electrodes in the planar view (figure 1C shows that the antenna pattern of antenna radiator 141 does not overlap sensing electrodes 121 and 122 in a planar view as the antenna radiator 141 as shown to be in between sensing electrodes 121 and 122 and paragraph 0025 explains that “The antenna 14 comprises an antenna radiator 141 disposed on the first dummy area 151, insulated from the first electrodes 121 and located in the overlapping dummy area 153.” where the dummy area 153 of figure 1A is described in paragraph 0025 as “The first dummy area 151 and the second dummy area 152 are configured to define the overlapping dummy area 153 free of a vertical projection of the first sensing electrodes 121 and the second sensing electrodes 122 of the metal mesh touch sensor 12.”).
Regarding claim 4, Yeh et al. teaches the touch sensor-antenna module according to claim 3, wherein the antenna patterns are disposed between the sensing electrodes in the planar view (figure 1C shows that the antenna pattern of antenna radiator 141 is between sensing electrodes 121 and 122 in a planar view as the antenna radiator 141 as shown to be in between sensing electrodes 121 and 122 and paragraph 0025 explains that “The antenna 14 comprises an antenna radiator 141 disposed on the first dummy area 151, insulated from the first electrodes 121 and located in the overlapping dummy area 153.” where the dummy area 153 of figure 1A is described in paragraph 0025 as “The first dummy area 151 and the second dummy area 152 are configured to define the overlapping dummy area 153 free of a vertical projection of the first sensing electrodes 121 and the second sensing electrodes 122 of the metal mesh touch sensor 12.”).
Regarding claim 9, Yeh et al. teaches the touch sensor-antenna module according to claim 1, wherein the antenna pattern (antenna 14 of figure 1A as described in paragraph 0025) comprises a radiation electrode (antenna radiator 141 of figure 1A as described in paragraph 0025), a pad (feeder pad 143 of figure 1A as described in paragraph 0025) and a transmission line (first connecting trace 142 of figure 1A as described in paragraph 0025) that electrically connects the radiation electrode and the paragraph 0025 explains that “the first connecting trace 142 is configured to feed signals and electrically connected between the antenna radiator 141 located in the viewable area 113 and the feeder pad 143 located in the peripheral area 114”).
Regarding claim 13, Yeh et al. teaches the touch sensor-antenna module according to claim 1, wherein the sensing electrodes (touch sensor 12 of figure 1A as described in paragraph 0025) comprise first sensing electrodes (second sensing electrodes 122 of figure 1A as described in paragraph 0025) defining a plurality of first sensing electrode rows (shown in figure 1A), and second sensing electrodes (first sensing electrodes 121 of figure 1A as described in paragraph 0025) defining a plurality of second sensing electrode columns (shown in figure 1A).
Regarding claim 14, Yeh et al. teaches the touch sensor-antenna module according to claim 13, wherein the traces (metal traces 131 and 132 of figures 1A, 1B, and 1C) comprise first traces (plurality of second metal traces 132 of figures 1A and 1C) each extending from the first sensing electrode row (as shown in figure 1C), and second traces (plurality of second metal traces 131 of figures 1A and 1B) each extending from the second sensing electrode column (as shown in figure 1B), and the first traces are dispersed at both lateral portions of the touch sensor-antenna module (figure 1C shows traces 132 on either lateral side where the top two three sensing electrodes 122 are connected by traces on the right and the bottom three sensing electrodes 122 are connected by traces on the left).
Regarding claim 15, Yeh et al. teaches a display device comprising the touch sensor-antenna module according to claim 1 (described in paragraphs 0024 and 0036 and shown in figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2017/0139520 in view of Hong et al., US Patent Publication 2015/0255856.
Regarding claim 5, Yeh et al. teaches the touch sensor-antenna module according to claim 1. Yeh et al. does not teach 20 the touch sensor-antenna module according to claim 1, wherein the antenna electrode layer further comprises a dummy antenna pattern formed at the same level with the antenna pattern. 
Hong et al. teaches the touch sensor-antenna module wherein the antenna electrode layer further comprises a dummy antenna pattern formed at the same level with the antenna pattern (paragraph 0175 explains how dummy grids 370 are formed on the same layer as the antenna area 352 of the antenna pattern on the same layer of the surface of the dielectric layer 351 in figure 46).
paragraphs 0179-0180 of Hong et al.).
Regarding claims 6, Hong et al. teaches further the touch sensor-antenna module according to claim 5, further 25comprising an antenna driving integrated circuit chip (controlling circuitry not depicted but necessary to properly drive and operate the antenna portion of antenna area 352 of figures 45-46 as given in paragraph 0103) that is connected to the antenna 19pattern and is not connected to the dummy antenna pattern (paragraph 0175 explains that “the dummy grids 370 may form a ground of the antenna area 352 by the conductive area 354” such that they are not driven by or connected to the controlling circuit of the antenna portion).  
Regarding claim 7, Yeh et al. teaches the touch sensor-antenna module according to claim 1. Yeh et al. does not teach the touch sensor-antenna module according to claim 1, wherein the antenna electrode layer further comprises a dummy pattern around the antenna pattern, 5and the antenna pattern and the dummy pattern include a mesh structure. 
Hong et al. teaches the touch sensor-antenna module wherein the antenna electrode layer further comprises a dummy pattern around the antenna pattern (paragraph 0175 explains how dummy grids 370 are formed around the antenna area 352 of the antenna pattern on the same layer of the surface of the dielectric layer 351 in figure 46), 5and the antenna pattern and the dummy pattern include a mesh structure (shown in figure 46 where paragraph 0108 explains that “the antenna pattern 355 and 352 of the antenna device 350 and the mesh grids 322 of the touch panel 320 may be provided on the same panel.” and paragraphs 0136, 0149, and 0155 explain how they are provided together on the same layer to be together with the dummy patterns as shown in figure 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the dummy pattern placement or layout described by Hong et al. into the system of Yeh et al. The rationale to combine would be so transmission and reception can be performed in various radio frequency bands and wireless data transmission and reception speeds can be increased and a stable gain and a wide radiation coverage can be secured even in an ultra high frequency band of tens of GHz or higher (paragraphs 0179-0180 of Hong et al.).
Regarding claims 8, Hong et al. teaches further the touch sensor-antenna module according to claim 7, wherein the sensing electrodes are entirely covered by the dummy pattern in the planar view (figures 45-46 show that the dummy pattern covers the entire surface, including the sensing electrodes below to detect touch as given in paragraph 0118 and depicted in figures 34-40).  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2017/0139520 (Yeh et al.) in view of Yeh et al., US Patent Publication 2017/0083153 (Yeh et al. 153).
Regarding claim 10, Yeh et al. teaches the touch sensor-antenna module according to claim 9. Yeh et al. does not teach the details of the pad including wherein the pad includes a signal pad and a ground pad that is spaced apart from the signal pad and electrically separated from the transmission line.
Yeh et al. 153 teaches the touch sensor-antenna module wherein the pad 15includes a signal pad (insulation film 15 of figure 1) and a ground pad (grounding part 14 of figure 1) that is spaced apart from the signal pad and electrically separated from the transmission line (figure 1 shows that the two parts of the pad are spaced apart and thus the grounding part 14 is separated from the line connecting the signal pad of insulation film 15 from the radiation electrode 16 in figure 1 as given in paragraph 0021).  
It would have been obvious to one of ordinary skill before the effective filing date to include the details of the pad as taught by Yeh et al. 153 into the system of Yeh et al. The rationale to combine woulpd be in order to avoid the signal interference problem and so that the touch control performance of the touch panel 1 will be increased, and the performance of the antenna radiation unit 16 to receive and transmit the wireless signals will be enhanced (paragraph 0021 of Yeh et al. 153).
Regarding claim 11, Yeh et al. 153 teaches further the touch sensor-antenna module according to claim 10, wherein the ground pad comprises a pair of ground pads that are disposed to face each other with respect 20to the signal pad (figure 14 shows multiple instances of grounding part 14 where the ones on the left and right face each other with respect to the insulation film 15 in the top layer portion of figure 1).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2017/0139520 in view of Jung et al., US Patent Publication 2011/0298670.
Regarding claim 12, Yeh et al. teaches further the touch sensor-antenna module according to claim 1. Yeh et al. does not teach the touch sensor-antenna module further comprising a dielectric layer on which the antenna electrode layer is disposed.
Jung et al. teaches the touch sensor-antenna module further comprising a dielectric layer on which the antenna electrode layer is disposed (paragraphs 0124-0126 describe the layout of an antenna unit 210 disposed on a dielectric material as given in paragraph 0125).  
paragraph 0126 of Jung et al.).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627